RICHARD D. EMERY
                          EMERY CELLI BRINCKERHOFF & ABADY LLP                                       DIANE L. HOUK
ANDREW G. CELLI, JR.                              ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF                600 FIFTH AVENUE AT ROCKEFELLER CENTER                         ALISON FRICK
JONATHAN S. ABADY                                     10TH FLOOR                                   DAVID LEBOWITZ
EARL S. WARD                                  NEW YORK, NEW YORK 10020                             DOUGLAS E. LIEB
ILANN M. MAAZEL                                                                                  ALANNA KAUFMAN
HAL R. LIEBERMAN                                                                                  EMMA L. FREEMAN
                                                 TEL: (212) 763-5000
DANIEL J. KORNSTEIN                                                                                  DAVID BERMAN
                                                 FAX: (212) 763-5001
O. ANDREW F. WILSON                                                                                 HARVEY PRAGER
                                                  www.ecbalaw.com
ELIZABETH S. SAYLOR                                                                                SCOUT KATOVICH
KATHERINE ROSENFELD                                                                                 NICK BOURLAND
DEBRA L. GREENBERGER                                                                            ANDREW K. JONDAHL
ZOE SALZMAN
SAM SHAPIRO

                                                                       January 2, 2020
    By ECF

    Hon. Analisa Torres
    United States District Judge
    Daniel Patrick Moynihan United States Courthouse
    500 Pearl Street
    New York, New York 10007

                           Re:     Clark, et al., v. City of New York, No. 18 Civ. 02334 (AT) (KHP)

    Dear Judge Torres:

             This firm represents Plaintiffs in this matter. The parties jointly write to request that the
    Court adjourn the case management conference scheduled for January 7, 2020, see Dkt. No. 88,
    in light of ongoing settlement negotiations and the telephone conference with Magistrate Judge
    Parker scheduled for January 13, 2020, see Dkt. No. 99. Because discovery in this matter is
    currently stayed pending settlement discussions, the parties agree that a case management
    conference is unnecessary at this time.

            We thank the Court for its attention to this matter.


                                                               Respectfully submitted,

                                                                    /s/
                                                               Emma L. Freeman



    cc.     All Counsel of Record (by ECF)
